Citation Nr: 1420865	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1976 to August 2004.  He died in December 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, which denied the above claim.

The Board remanded the case in December 2012 for additional development.

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board agrees with the assertions in the appellant's representative's Appellate Brief.  Specifically, the documentation in the claims file indicates the development directed in the Board's December 2012 remand was not fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain another release from the appellant for Sentara Careplex.  The release should specify it is for an autopsy and related reports.
After obtaining the necessary release, the AMC/RO shall contact the appropriate Sentara office and make these specific inquiries:  1) was an autopsy performed on the Veteran's remains in December 2007 or some at other time?  2) If so, by whom and at what facility?  3)  If an autopsy was performed at Sentara or under Sentara's auspices, please provide a copy of the report and related papers; 4)  If an autopsy was performed on the appellant's remains but not by or at Sentara, please inform VA of the name and address of the person or entity to contact for a copy of the autopsy report.  Any response must be documented in the claims file, to include any negative response (in which case the failed attempt must be communicated to the appellant).

2.  If an autopsy report is obtained, the file should be returned to the April 2013 examiner and that individual should be asked to comment as to whether there is any change to their earlier opinion.  (If that examiner is no longer available then another comparably qualified examiner may respond instead.  In either case, the examiner is referred to the December 2012 Remand for the specific questions posed.)      

3.  After completion of all of the above, the AMC/RO should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the appellant, she and her representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



